MCDONALD, J.,
concurring. The Federal Rules of Evidence are largely followed in over thirty-five states, set forth the rules of evidence in comprehensive and simple terms, have been subject to extensive interpretation by both federal and state courts, and the treatises explaining the rules have received widespread acceptance. As a review of our more recent cases reveals, the Federal Rules of Evidence have had a profound *334effect upon Connecticut’s law of evidence. See generally, e.g., State v. Schiappa, 248 Conn. 132, 141-58, 728 A.2d 466 (1999) (rule 804 [a] [3] and [b] [3]); State v. Lewis, 245 Conn. 779, 802 n.21, 717 A.2d 1140 (1998) (rule 804); State v. Askew, 245 Conn. 351, 363 n.18, 716 A.2d 36 (1998) (rule 609); State v. Baldwin, 224 Conn. 347, 355 n.2, 618 A.2d 513 (1993) (rule 404); State v. Hopkins, 222 Conn. 117, 124, 609 A.2d 236 (1992) (rule 801); Tomasso Bros., Inc. v. October Twenty-Four, Inc., 221 Conn. 194, 199 n.3, 602 A.2d 1011 (1992) (rule 408); State v. Ireland, 218 Conn. 447, 456 n.3, 590 A.2d 106 (1991) (rule 401); In re Barbara J., 215 Conn. 31, 43, 574 A.2d 203 (1990) (rule 703); Hall v. Burns, 213 Conn. 446, 456-57, 569 A.2d 10 (1990) (rule 407); State v. Spigarolo, 210 Conn. 359, 373, 556 A.2d 112, cert. denied, 493 U.S. 933, 110 S. Ct. 322, 107 L. Ed. 2d 312 (1989) (rule 704). It would benefit our courts and the bar to adopt the Federal Rules of Evidence with a few Connecticut modifications to take advantage of the very many decisions interpreting them, the many fine texts explaining them and the uniformity of courthouse evidence rules.
Because this case represents another small step toward adopting those rules, I concur.